UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-18834 Klever Marketing, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 36-3688583 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30251 Golden Lantern Suite E, PMB 411 Laguna Niguel, CA 92677-5993 (Address of Principal Executive Offices) (Zip Code) (801) 847 6444 (Registrant’s Telephone Number, including Area Code) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Common Stock, par value $.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data Fileand posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No T Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company. See definition of “accelerated filer” and “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one) Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act. Yes o No x The aggregate market value of the registrant’s common stock owned by non-affiliates, based on the closing price of $0.03 as quoted on the OTCBB, on December 31, 2011, is $771,433. For purposes of this computation all officers, directors and 5% beneficial owners of the registrant are deemed to be affiliates. Such determination should not be deemed an admission that such officers, directors and beneficial owners are, in fact, affiliates of the registrant.The number of common shares held by non-affiliates of the Registrant totaled 25,714,441. As of March 22, 2012, there were 45,716,377 common shares issued and outstanding. Transitional Small Business Disclosure Format (Check one): Yes o No x Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x TABLE OF CONTENTS Item Number and Caption Page Forward-Looking Statements ii Explanatory Note iii PART I Item 1. Description of the Business 1 Item 1A. Risk Factors and Uncertainties 3 Item 2. Description of Property 4 Item 3. Legal Proceedings 4 Item 4. Mine Safety Disclosures 4 PART II Item 5. Market for Common Equity and Related Stockholder Matters 5 Item 6 Selected Financial Data 6 Item 7. Management’s Discussion and Analysis 6 Item 8. Financial Statements 8 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 8 Item 9A. Controls and Procedures 8 PART III Item 10. Directors, Executive Officers, Promoters and Control Persons;Compliance with Section 16(a) of the Exchange Act 10 Item 11. Executive Compensation 11 Item 12. Security Ownership of Certain Beneficial Owners and Management 12 Item 13. Certain Relationships and Related Transactions 13 Item 14. Principal Accountant Fees & Services 14 Item 15. Exhibits and Reports on form 10-K 15 Signatures 18 i FORWARD-LOOKING STATEMENTS This annual report on Form 10-K for Klever Marketing, Inc. (“Klever” or the “Company”) and the exhibits attached hereto contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward looking statements concern the Company’s anticipated results and developments in the Company’s operations in future periods, planned development of the Company’s technology, plans related to its business and other matters that may occur in the future. These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management. Such forward-looking statements include, among others, those statements including the words “expects”, “anticipates”, “intends”, “believes” and similar language. Our actual results may differ significantly from those projected in the forward-looking statements. Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the section “Risk Factors.” We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this report. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. These factors include among others: • Our ability to raise sufficient capital to fund the development of our technology and continue to fund operating expenses; • Our ability to get our technology to work in accordance with our technical specifications; • Our ability to attract customers to our products once they are developed; • Our ability to attract and retain the necessary personnel with the expertise needed to ensure that we can operate the Company effectively. • Actions or inactions of third-party contractors and vendors; • Our ability to successfully patent and protect our intellectual property. • The potential that our competitors will get their products to market ahead of us. • General economic conditions. This list is not exhaustive of the factors that may affect our forward-looking statements. Some of the important risks and uncertainties that could affect forward-looking statements are described further under the sections titled “Description of the Business”, “Risk Factors and Uncertainties”, and “Management’s Discussion and Analysis”. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, estimated or expected. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. We qualify all the forward-looking statements contained in this annual report on Form 10-K by the foregoing cautionary statements. ii EXPLANATORY NOTE On April 8, 2011, while the Company was in the final stages of preparing its 2010 10-K Report, Klever was notified that our former auditor, Chisholm, Bierwolf, Nilson & Morrill, LLC (Chisholm) was sanctioned by the Public Company Accounting Oversight Board (PCAOB).This action occurred as a result of activities in 2006 and 2007 with other public companies.None of these activities involved Klever Marketing in any way.However, this sanction resulted in de-registration of Chisholm such that they were unable to issue their consent to the 2009 financial statements, which are a necessary part of our 10-K filing.Accordingly, our prior year financial statements had to be re-audited by our current auditor, Haynie & Company before the 10-K could be filed.The re-audit could not be performed in time to meet the 10-K filing deadline, which resulted in Klever being late with this filing.In connection with the requirement to re-audit, on April 27, 2011, the Company submitted a written request to the SEC requesting a waiver of having to go back and re-audit the Company’s inception to date cumulative financial statements covering the period July 5, 1996 to December 31, 2008.On May 5, 2011, the Company received a letter from the Securities and Exchange Commission (SEC) stating that the SEC would not object to our request.As such, the Company has only had the 2009 financial statements re-audited and the Company’s cumulative inception to date financial statements are labeled as unaudited in this 10-K Report. iii PART I ITEM 1.DESCRIPTION OF THE BUSINESS General Klever Inc. was formed for the purpose of creating a vehicle to obtain capital, to file and acquire patents, to seek out, investigate, develop, manufacture and market electronic in-store advertising, directory and coupon services which have potential for profit.The Company has successfully conducted two in-store demonstrations of its technology – the latest being in 2009 with the release of the Giving Cart and its Retailer Chime-Time Awards Program.Subsequently, in 2010, the Company shifted its business model to mobile technology and has aggressively developed new applications using this technology, which it expects to market and release in the near future. History The Company, which began as a part of Information Resources, Inc. (“IRI”) in 1987, was incorporated as a subsidiary of IRI under the laws of the State of Delaware on December 8, 1989, and was fully distributed to stockholders of IRI in a spinoff on October 31, 1990.At the time of the spinoff, a portion of the business and assets of the Company included a software operation in Australia, which was sold in March, 1993.The Company (VideOCart, Inc.) filed petitions for relief under Chapter 11 bankruptcy in December 1993.The Company was inactive until July 5, 1996 when the Company merged with Klever Kart, Inc. in a reverse merger and changed its name to Klever Marketing, Inc.During the period from July 5, 1996 to December 31, 2003, the Company was in a development stage, except for an approximate 2-month period in 2000 when the Company generated revenue from installations of their Klever-Kart system in stores. In August 2004, the Company signed a partnership contract with Fujitsu Transaction Solutions (“Fujitsu” or “FTXS”).Under this contract, Fujitsu committed to manufacture and develop the hardware for a cart-based, advertising and promotional device offering (the U-Scan Shopping Cart), to develop relevant and required software and applications to support the device, to act as sales lead for the solution and hardware sell-in process and to provide for technical installations, IT implementation, and support for all retail locations.The Company and Fujitsu agreed to jointly share responsibility for marketing into Fujitsu’s current retail client base for the initial nationwide sales effort.The Company likewise agreed to act as sales lead for the participant sell-in of advertising and promotion space to both retailers and manufacturers. In 2007, the Company was informed by Fujitsu that they were restructuring their US management team and had reprioritized their go-to-market model, which would no longer include pursuing the joint deployment of U-Scan Shopping Carts in the US marketplace, as this was no longer part of their US business strategy. As a result, Fujitsu amicably disengaged from collaborative deployment discussions with the Company.Fujitsu paid the Company $25,000 related to the sale of its international Patents and Patent work done by the Company on Fujitsu’s behalf.Importantly post-Fujitsu through 2008, the Company pursued alternative deployment approaches; continued efforts to protect its Patents against potential infringement; and explored opportunities to deploy its product with interested retailers. During 2009, The Company made a number of significant structural changes, followed by a successful rollout and demonstration of an updated product – all accompanied by continued strengthening of its patent portfolio.The prior board of directors resigned at the end of 2008 and a new, revitalized board of directors was installed in January, 2009 with plans to develop a technically improved, significantly lower cost wireless shopping cart unit for installation with a major retailer chain.This upgraded unit was designated the Giving Cart™ with its Retailer Chime Time ™ Rewards Program.The Company’s founder, Paul G. Begum, was reinstated on the Board and is the current operating CEO.Under the returning chairman’s guidance, the Company was able to focus its resources on new technology developments. Financing was obtained for an updated wireless portable shopping cart unit taking advantage of improved technologies available since the last product release.This unit was produced at a significantly lower cost with significant software improvements that allow for rapid and efficient data updates to improve the effectiveness of advertising. The Company achieved a rapid 6-month product development, and a pilot store was installed in August, 2009 followed by a successful 3-month product demonstration at The Market in Park City, Utah. To continue to protect the Company’s patent rights, our patent attorneys filed and obtained additional trademarks, including comprehensive new “wrap around” patents. 1 2011 Mobile Application Development and Implementation The Company made considerable progress on its mobile application development and implementation during 2011.The software programming of both our KleverShop™ and KleverDash™ applications were completed to the Beta phase ready for in-store demonstration.The Sales and Marketing effort ramped up during the year with the hiring of a Sales and Marketing Manager, who provided refinements to our marketing plan that allows us to specifically target our market penetration strategy and tactics.Additionally, we hired a highly knowledgeable retail consultant to open doors to additional retailer contacts and assure that our message was on track with their needs.It is important to understand that as advanced as our KleverShop™ and KleverDash™ applications are, we are fundamentally a solutions company helping our retail and supplier clients develop and implement their mobile strategies.Residing in the KleverKloud™, our KleverDash™ product allows retailers to establish and manage digital promotion campaigns with far greater accuracy and flexibility than they are now able to achieve.This product alone can revolutionize the way consumers, retailers and suppliers interact.Our Sales and Marketing team launched a new website early in 2012 which highlights the features of our new products and our mobile management platform. The KleverShop™ experience begins with the creation of the shopping list. Whether they are items scanned in the home or items identified using an electronic shopping list template or through a downloaded recipe, the consumer can easily build a shopping list. The Company believes that the Klever system will make building a shopping list efficient and fun for the consumer while simultaneously creating the first touch point for learning their preferences and needs. With the initial shopping list complete, consumers will no longer need to wade through an ocean of coupons looking for the few they want. Instead, the coupons they want and need will come to them automatically. Additionally, suppliers and retailers will have the opportunity to up sell their products and make a direct and targeted impression on the consumer which should significantly contribute to basket up lift. This business model not only will save the consumer valuable time, but the simplicity of this process which is a key differentiator for Klever Marketing, is expected to save the Consumer Packaged Goods (“CPG”) companies and retailers time and money. Using GPS capabilities, consumers can identify, select and check into the grocery store of their choice. Once in the grocery store, the consumer’s mobile device will become an indispensable shopping tool. Key features that consumers will benefit from with the Klever system include receiving personalized messages and special offers, taking advantage of in-store services such as placing deli and pharmaceutical orders, and redeeming coupons at checkout. With a simple scan or on-line retrieval, the consumer will be able to receive important information about a product while being empowered to make informed buying decisions. All of these features will help make the consumer more efficient and effective during their shopping experience. Beyond the initial product release, plans are already being made to incorporate additional features and capabilities that promise to keep Klever Marketing in the vanguard of the shopping experience. Some of these include an intuitive and intelligent shopping list that learns what a consumer wants from their historic buying habits. Tell-a-Friend options that, through blogs and social networks such as Facebook, allows a consumer to share and receive recommendations and experiences. This form of viral marketing should prove to be an extremely valuable tool for CPG companies and grocery retailers to strengthen consumer loyalty and increase store sales. Also, integrating redemption and loyalty programs at checkout promises even more convenience for consumers in addition to generating tremendous savings. Anticipated Business Development in the Next 12 Months 2012 promises even more advances in the Company’s product implementation.As of the printing of this report, Klever has signed a Letter of Intent with a local retailer for demonstration of the Beta product including testing and ongoing refinements to assure it meets product requirements and customer ease of use.From here the Company will be utilizing its newly installed Customer Relationship Management (“CRM”)system to expand its retail store and supplier marketing with the goal of launching in major market chain by mid-year. Notable progress is being made, and the Company is optimistic about its future.However, we must caution the reader that Klever is still a development stage company and no revenue contracts have yet been signed.No assurance or warranty can be given that the Company will be successful in implementing the efforts described in this report. 2 ITEM 1A. RISK FACTORS AND UNCERTAINTIES Readers should carefully consider the risks and uncertainties described below before deciding whether to invest in shares of our common stock. Our failure to successfully address the risks and uncertainties described below would have a material adverse effect on our business, financial condition and/or results of operations, and the trading price of our common stock may decline and investors may lose all or part of their investment. We cannot assure you that we will successfully address these risks or other unknown risks that may affect our business. As an enterprise engaged in the development of new technology, our business is inherently risky. Our common shares are considered speculative during the development of our new business operations.Prospective investors should consider carefully the risk factors set out below. We need to continue as a going concern if our business is to succeed. Our independent accountant’s report to our audited consolidated financial statements for the year ended December 31, 2011, indicates that there are a number of factors that raise substantial risks about our ability to continue as a going concern. Such factors identified in the report are our accumulated deficit since inception, our failure to attain profitable operations and our dependence upon obtaining adequate additional financing to pay our liabilities. If we are not able to continue as a going concern, investors could lose their investments. Because of the unique difficulties and uncertainties inherent in technology development, we face a risk of business failure. Potential investors should be aware of the difficulties normally encountered by companies developing new technology and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the development of new technology with limited personnel and financial means.These potential problems include, but are not limited to, unanticipated technical problems that extend the time and cost of product development, or unanticipated problems with the operation of our technology or that with which we are licensing that also extend the time and cost of product development. If we do not obtain additional financing, our business will fail. Our current operating funds are less than necessary to complete the full development and marketing of our mobile products, and we will need to obtain additional financing in order to complete our business plan. We currently have minimal operations and no income. Our business plan calls for significant expenses in connection with developing our mobile phone technology and paying our current obligations.The Company currently does not have sufficient funds to complete the development of its technology and to pay its obligations. As a result, the Company will require additional financing to execute its business plan. We do not currently have any firm arrangements for financing, and we can provide no assurance to investors that we will be able to find such additional financing if required. Obtaining additional financing is subject to a number of factors, including investor acceptance of our technology and current financial condition as well as general market conditions. These factors affect the timing, amount, terms or conditions of additional financing unavailable to us.And if additional financing is not arranged, the company faces the risk of going out of business. The most likely source of future funds presently available to us is through the additionalsale of equity capital or through a convertible debt instrument. Any sale of share capital will result in dilution to existing shareholders. There is no history upon which to base any assumption as to the likelihood we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. 3 Because the SEC imposes additional sales practice requirements on brokers who deal in our shares that are penny stocks, some brokers may be unwilling to trade them. This means that investors may have difficulty reselling their shares and may cause the price of the shares to decline. Our shares qualify as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934, which imposes additional sales practice requirements on broker/dealers who sell our securities in this offering or in the aftermarket.In particular, prior to selling a penny stock, broker/dealers must give the prospective customer a risk disclosure document that: contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; contains a description of the broker/dealers’ duties to the customer and of the rights and remedies available to the customer with respect to violations of such duties or other requirements of Federal securities laws; contains a brief, clear, narrative description of a dealer market, including “bid” and “ask” prices for penny stocks and the significance of the spread between the bid and ask prices; contains the toll free telephone number for inquiries on disciplinary actions established pursuant to section 15(A)(i); defines significant terms used in the disclosure document or in the conduct of trading in penny stocks; and contains such other information, and is in such form (including language, type size, and format), as the SEC requires by rule or regulation. Further, for sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement before making a sale to you. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent reselling of shares and may cause the price of the shares to decline. Technology companies face intense competition.We will have to compete with our competitors for financing and for qualified managerial and technical employees. The technology industry is intensely competitive in all of its phases. Competition includes large established technology companies with substantial capabilities and with greater financial and technical resources than we have. As a result of this competition, we may be unable to become a leader in our industry and attract and retain qualified managerial and technical employees. If we are unable to successfully compete for financing or for qualified employees, our technology development and commercialization efforts may be slowed down or suspended. We do not expect to declare or pay any dividends. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Volatility of Stock Price. Our common shares are currently publicly traded on the OTC BB exchange under the symbol KLMK.In the future, the trading price of our common shares may be subject to wide fluctuations.Trading prices of the common shares may fluctuate in response to a number of factors, many of which will be beyond our control.In addition, the stock market in general, and the market for software technology companies in particular, has experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of such companies.Market and industry factors may adversely affect the market price of the common shares, regardless of our operating performance. ITEM 2.DESCRIPTION OF PROPERTY None ITEM 3.LEGAL PROCEEDINGS The Company has no current legal proceedings. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 4 PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS The stock is traded on the OTC BB exchange under the trading symbol KLMK.The Company has 250 million authorized common shares. The following table sets forth the high and low bid of the Company’s Common Stock for each quarter within the past two years.The information below was provided by Wilson Davis & Company and reflects the highest and lowest closing prices during each quarter. 2011: High Low First Quarter Second Quarter Third Quarter Fourth Quarter 2010: High Low First Quarter Second Quarter Third Quarter Fourth Quarter The number of shareholders of record of the Company's common stock as of December 31, 2011 was approximately 902. The Company has not paid any cash dividends to date and does not anticipate paying cash dividends in the foreseeable future.It is the present intention of management to utilize any available funds for the development of the Company's business. Recent Sales of Unregistered Securities. On January 12, 2010, 50,000 shares of common stock were returned to the Company by Robert Campbell to correct an error by the registration agent. On August 30, 2010, the Company issued 500,000 shares of common stock to the Isaac Azar Enteminan Trust for cash of $75,000.The shares were valued at $.15 per share. On February 22, 2011, the Company issued 250,000 shares of common stock to Kendall Gray and Lind Garf Jt WROS for cash of $37,500.The shares were valued at $.15 per share. Compliance with Section 16(a) of the Securities Exchange Act of 1934 Section 16(a) of the Exchange Act requires the Company’s directors, executive officers, and persons who own more than 10% of a registered class of the Company’s equity securities, to file with the Commission reports regarding initial ownership and changes in ownership.Directors, executive officers, and greater than 10% stockholders are required by the Commission to furnish the Company with copies of all Section 16(a) forms they file. 5 Beneficial Ownership Compliance Reporting The Company is aware of the following share and option transactions for the reporting period ending December 31, 2011 for which Form 4 or Form 5 were not filed. Name Officer or Board Number of Shares Share Price Option Price Total Cost Date No. of Years Kendall Gray & Lind GarffJTWROS (c) No 2/22/2011 Bierwolf Morrill & Nilson PLLC (b) No 3/11/2011 Jermiah Cox(f) No 9/28/2011 David Hardman(a) No 9/28/2011 Anthony Begum (d) (e) No 9/28/2011 Anthony Begum (a) No 10/6/2011 Anthony Begum (a) No 10/6/2011 Yesco LLC (b) No 12/30/201 (a) Stock issued in lieu of expense (b) Stock issued in lieu of debt (c) Stock issued for cash (d) Stock subsequently returned (e) Stock subsequently cancelled (f) Stock issued for stock deposit made prior to 2011 ITEM 6.SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS We advise anyone relying upon this report that any statement of earnings by the Company for the calendar year ending December 31, 2011 and 2010 have been obtained partially through the reduction, adjustment or termination of various debt obligations and does notreflect revenues to the Company from operations.For the year ended December 31, 2011, the Company’s primary source of funding came through the sale of certain non-core intangible assets. The Company is dependent on obtaining additional capital or an operations partner in order to complete its mobile technology deployment and makes no warranty or assurance that it will be successful in any of these endeavors. Further, there is no assurance that the Company can continue to operate without cash flows or revenues and during the past year has relied exclusively upon interim capital financing for its continuation. 6 Results of Operations - For the year ended December 31, 2011, the Company generated net income of $208,641 as compared to a net loss of $393,001 for the year ended December 31, 2010.In May 2011, the Company entered into an agreement to sell the rights to certain IP addresses that were noncore to the Company’s business and were fully amortized.The sale closed during September 2011and the Company received net proceeds of $492,031 after paying commissions associated with the sale.Management used the net proceeds to fund development costs associated with its mobile technology and to cover ongoing operating expenses.The 2010 net loss is primarily the result of expenditures on development of the Company’s mobile applications and ongoing administrative expenses.The Company remains in the product development stage and generated no revenue in 2011 or 2010.During 2011, the Company’s expenditures were directed at defining and validating the Company's new direction, preparing mobile application requirements, developing the software to meet these requirements, and contacting retailers and CPG companies to confirm the marketability of the application and database. General and administrative expenses for the year ended December 31, 2011 increased by $76,720 or 20.23% to $455,865 from $379,145 for the year ended December 31, 2010.The primary reason for the overall increase in general and administrative expenses is due to increases in legal fees and management compensation of $12,148 and $171,000, respectively resulting primarily from increased legal costs for contract work and due to the officers of the Company accruing increased compensation. These increases were partially offset by decreases for outside services, accounting, and commissions which decreased by $45,950, $7,500, and $35,000, respectively.During 2011, compensation for officers and bookkeeping totaled $231,000 compared to the Company recording $60,000 for contributed services which related to the estimated fair value of services provided by the Company’s CEO and COO who took no compensation during 2010.Only $6,750 of the2011 compensation accrued for the CEO and COO was paid in 2011. During the year ended December 31, 2011, research and development costs decreased by 71.58% from $95,225 in 2010 to $27,063 in 2011.During 2011, the Company incurred more costs to develop its technology than it did in 2010; however, the decrease in R&D expenses was due primarily to the Company obtaining technological feasibility with its mobile software development and capitalizing $118,620 of development costs. Other income (expense) increased to $692,469 in 2011 from $81,810 in 2010 representing an increase of $610,659.The increase is primarily due to the Company selling certain IP addresses that are noncore to the Company’s business and were fully amortized.The Company received net proceeds of $492,031 from the sale of these assets.The Company did not sell any assets during 2010.In addition, the Company recorded a $177,000 due to the cancellation of certain agreements with a private investor and an investment banking firm which resulted in the Company receiving $9,000 in cash plus the return of 1,150,000 shares of common stock. The Company recorded $67,566 of forgiveness of debt income in connection with the Company entering into settlement agreements with one of its creditors and due to one creditor agreeing to waive all of its finance charges during 2011. In 2010, forgiveness of debt income totaled $102,422 as a result of the Company entering into settlement agreements with two of its creditors. Liquidity and Capital Resources – The Company has not received, recorded, or consolidated revenue from ongoing operations and has relied on equity transactions, loans, and proceeds from selling non-core assets to fund development of our business plan and the costs of ongoing operations.Management intends to raise additional funds through selling private placement offerings, targeting strategic partners in an effort to increase revenues, and expanding revenues through strategic acquisitions. Cash used by operating activities – Cash used for operating activities totaled $175,485 for 2011 compared with $74,370 for 2010, an increase of $101,115.The increase in 2011 for cash used by operating activities was primarily due to an increase in net income of $601,642 from a net loss of ($393,001) in 2010 to net income of $208,641 for 2011.Non-cash expenses relating to shares issued for services totaled $28,986 in 2011 compared to $195,788 in 2010. During 2011 stock returned for services not rendered and gain on sale of assets totaled ($175,100) and ($492,031) compared to $0 for both categories in 2010..During 2010, services contributed by the CEO and COO totaled $60,000 compared to zero for 2011.The Company obtained debt forgiveness of $67,566 in 2011 compared to $102,422 for 2010 as a result of negotiating reductions in amounts owed with certain creditors.Accounts payable increased by $30,110 in 2011 compared to an increase of $126,519 for 2010.Accrued liabilities increased by $291,440 in 2011 as compared to an increase of $14,911 for 2010.The increase in 2011 is primarily due to increased accruals for officer compensation and interest.At December 31, 2011, the Company had accrued $269,250 for officer compensation.The Company’s CEO was paid $6,750 in 2011.No other executive compensation was paid. The Company’s officers did not take any compensation in 2010 or 2009.During 2010, the Company entered into settlement agreements with certain creditors.Pursuant to the terms of the agreements, the Company had to pay off the amounts owed in the settlement agreements by March 2011.If the payments were not made, the Company had to accrue interest on the total outstanding obligation owed.The Company was not able to meet the scheduled payments in accordance with the settlement agreements.As a result at December 31, 2011, the Company had accrued interest of $94,475 compared to $59,555 as of December 31, 2010, an increase of $34,920. 7 Cash provided (used) by investing activities – During the year ended December 31, 2011, the Company generated cash from investing activities of $359,737 compared to cash used for operating activities of ($65,550) for the year ended December 31, 2010.In 2011, the Company generated cash from selling certain non-core IP addresses of $492,031 partially offset by capitalized software development costs of $104,720 and costs spent on obtaining patents and trademarks on its intellectual property of $27,574.In 2010, the Company incurred $65,000 of capitalized software development costs and $550 for purchasing a new domain name.The Company obtained technological feasibility for its software development in December 2010.Prior to obtaining technological feasibility, the Company expensed all of its development costs as research and development expenses. Cash (used) provided by financing activities – Cash used for financing activities for 2011 totaled ($7,450) compared to cash provided by financing activities totaled $119,950 for2010.During 2011, the Company received proceeds from the sale of its common stock of $37,500 and made net payments on loans made by its officers of $44,950.During 2010, the Company received proceeds from selling common stock of $75,000 and received proceeds from loans from its officers totaling $44,950. As of December 31, 2011, our cash position was $177,873, compared with $1,071 as of December 31, 2010.We anticipate continuing development and marketing expenses in future periods as the Company further develops and begins testing its technologies.We anticipate hiring additional employees for this development and the corresponding operations of the Company, but this hiring is not planned to occur prior to obtaining additional capital.The Company requires working capital principally to complete testing and market its new mobile products and to continue research and development and operating expenses for which the Company has relied on short-term borrowings and the issuance of restricted common stock.There are no formal commitments from banks or other lending sources for lines of credit or similar short-term borrowings.From time to time in the past, required short-term borrowings have been obtained from a principal shareholder or other related entities. Factors That May Affect Future Results - Management’s Discussion and Analysis contains information based on management’s beliefs and forward-looking statements that involve a number of risks, uncertainties, and assumptions.There can be no assurance that actual results will not differ materially from the forward-looking statements as a result of various factors, including but not limited to the following: · The Company may not obtain the equity funding or short-term borrowings necessary to market and launch its mobile applications. · The product launch may take longer to implement than planned or may not be successful. ITEM 8.FINANCIAL STATEMENTS The financial statements of the Company and supplementary data are included beginning immediately following the signature page to this report.See Item 15 for a list of the financial statements and financial statement schedules included. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE There are not and have not been any disagreements between the Company and its accountants on any matter of accounting principles, practices or financial statements disclosure. ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Company's Chief Executive Officer and Chief Financial Officer are responsible for establishing and maintaining disclosure controls and procedures for the Company, and have concluded that our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) were not effective as of the end of the period covered by this report, based on their evaluation of these controls and procedures required by paragraph (b) of Rules 13a-15(f) and 15d-15(f), due to certain material weaknesses in our internal control over financial reporting as discussed below. 8 Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal controls over financial reporting for the Company.Due to limited resources, Management conducted an evaluation of internal controls based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). The results of this evaluation determined that our internal control over financial reporting was ineffective as of December 31, 2011, due to material weaknesses.A material weakness in internal control over financial reporting is defined as a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company's annual or interim financial statements will not be prevented or detected on a timely basis.A significant deficiency is a deficiency, or a combination of deficiencies, in internal control over financial reporting that is less severe than a material weakness, yet important enough to merit attention by those responsible for oversight of our financial reporting. Management’s assessment identified the following four material weaknesses in internal control over financial reporting: • The small size of our Company limits our ability to achieve the desired level of separation of internal controls and financial reporting.We do have a separate CEO and CFO, plus an Audit Committee to review and oversee the financial policies and procedures of the Company, which does achieve a degree of separation.However, until such time as the Company is able to hire a Controller, we do not believe we meet the full requirement for separation. • We have not achieved the desired level of documentation of our internal controls and procedures.When the Company obtains sufficient funding, this documentation will be strengthened through utilizing a third party consulting firm to assist management with its internal control documentation and further help to limit the possibility of any lapse in controls occurring. • We have not achieved the desired level of corporate governance with regard to our monitoring and ensuring compliance with key controls including regard to our authorized shares for preferred stock and in ensuring that stock certificates are issued to subscribers in a timely manner. • We have not achieved the desired level of corporate governance to ensure that our accounting for all of our contractual and other agreements is in accordance with all of the relevant terms and conditions.Because of our limited capital resources, we sometimes formalize our agreements with certain contractors after the work is performed when additional resources become available to pay for the services. As a result of the material weaknesses in internal control over financial reporting described above, the Company’s management has concluded that, as of December 31, 2011, the Company's internal control over financial reporting was not effective based on the criteria in Internal Control - Integrated Framework issued by the COSO. As of December 31, 2009, the Company had a member of its Audit and Compliance Committee (“Audit Committee”) resign leaving the Company with only one person serving on its Audit Committee.To date, the Company has not been able to add any additional members to its Audit Committee due its limited financial resources. When the Company obtains sufficient funding, Management intends to add an additional member to theAudit Committee and charge them with assisting the Company in addressing the material weaknesses.The Company’s lack of current financial resources makes it impossible for the Company to hire the appropriate personnel needed to overcome these weaknesses and ensure that appropriate controls and separation of responsibilities of a larger organization exist.We also will continue to follow the standards for the Public Company Accounting Oversight Board (United States) for internal control over financial reporting to include procedures that: o Pertain to the maintenance of records in reasonable detail accurately that fairly reflect the transactions and dispositions of the Company's assets; o Provide reasonable assurance that transactions are recorded as necessary to permit preparation of the financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures are being made only in accordance with authorizations of management and the Board of Directors; and o Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company's assets that could have a material effect on the financial statements. Our management determined that there were no changes made in our internal controls over financial reporting during the fiscal year 2011 that have materially affected, or are reasonably likely to materially affect our internal control over financial reporting. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. 9 PART III ITEM 10.DIRECTORS EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT Executive Officers and Directors The following table sets forth the name, age, and position of each executive officer and director of the Company: Director's Name Age Office Term Expires Paul G. Begum 68 Chairman/CEO Future shareholder meeting Robert A. Campbell 67 COO and CFO Future shareholder meeting Jerry P. Wright 58 Director Future shareholder meeting Paul G. Begum, Founder, age 68 returned to the Board of Directors in February, 2007.Paul currently serves as Chairman and CEO. Paul has substantial entrepreneurial experience managing and owning controlling interest in HelpUSolve, LLC which operates a number of divisions with products ranging from filtered breathing masks (EnviroAir), food service industry cup liners, script writing, screen plays and theatrical production. Paul also brings substantial and diverse fundraising abilities and negotiating skills to the Board. Robert A. Campbell age 67 recently retired from Parsons Corporation, a large engineering and program management Company, where he served as senior manager and director of program operations for projects and operations around the world.He has been responsible for the design and implementation of major software developments and installations.He has been responsible for finance and controls on multi-billion programs in the United States, Middle East and Asia.He has broad experience in both managing day-to-day project operations and a portfolio of programs.Mr. Campbell’s last formal level of education was at the Anderson School of Business at the University of California at Los Angeles where he received his M.B.A. degree in finance. Jerry P. Wright age 58 is former CEO and President of United Potato Growers of Idaho with a broad experience in the food production, packaged goods manufacturing and retail sales industries.Jerry has been very successful in adding sales growth and profitability to Company’s he has worked with.Jerry has demonstrated strong leadership skills along with his successful turnarounds of a number of companies and organizations.His knowledge of packaged goods manufacturing and retail sales operations bring valuable skills to Klever Marketing.Jerry has an MBA from Brigham Young University. Changes to Executive Officers and Directors None Audit Committee As of December 31, 2011, the Company had one active board committee, the Audit and Compliance Committee.Donald Pickett, CPA serves on this committee.The committee meets annually to determine auditors and scope of the audit, as well as to review the 10K and our audited financials. Audit Committee Financial Expert The Company's board of directors does not have an "audit committee financial expert," within the meaning of such phrase under applicable regulations of the Securities and Exchange Commission, serving on its audit committee. The board of directors believes that the current member of the audit committee is financially literate and experienced in business matters, and that he is capable of (i) understanding generally accepted accounting principles ("GAAP") and financial statements, (ii) assessing the general application of GAAP principles in connection with our accounting for estimates, accruals and reserves, (iii) analyzing and evaluating our financial statements, (iv) understanding our internal controls and procedures for financial reporting; and (v) understanding audit committee functions, all of which are attributes of an audit committee financial expert.However, the board of directors believes that the current member of the audit committee has not obtained these attributes through the experience specified in the SEC's definition of "audit committee financial expert." Further, like many small companies, it is difficult for the Company to attract and retain board members who qualify as "audit committee financial experts," and competition for these individuals is significant. 10 ITEM 11.EXECUTIVE COMPENSATION Summary Compensation The following table shows the executive compensation paid for the years ended December 31, 2011 and 2010. (a) (b) (c) (d) (e) (f) (g) (h) (i) Securities Name and Principal Position Year Ended Dec 31, Salary Bonus Other Annual Compensation Restricted Stock Award(s) Underlying Options /SAR’s LTIP All Other Compensation Paul G. Begum Chairman/CEO $0 $0 $0 $0 $0 $0 Robert Campbell
